DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/22 has been entered. 
It is noted that non-entry of the After Final amendment dated 01/03/22 was not instructed in the Request for Continued Examination dated 02/14/22, but the amendments accompanying the RCE were based upon the claims as of 08/06/21 and did not take into account the After Final amended claims. In the interest of expediting prosecution and because the 02/14/22 claim amendments are similar in scope to the 01/03/22 claims, the 02/14/22 claims have been addressed below. Similarly, because the arguments submitted on 01/03/22 were directed to the accompanying claim amendments and are similar to those submitted 02/14/22, the 02/14/22 arguments have been addressed below.  
Response to Arguments
Applicant’s arguments, see the amendment, filed 2/14/2022, with respect to the rejection(s) under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive in that the amendment introduces new limitations not taught by the references relied upon in the rejections of the previous Office action (in the case of the rejection of claim 11 under 35 USC 102), and that the lack of cooling in the spar of Pask would not render obvious its combination with Davey (for the rejection of claim 14 under 35 USC 103).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 7,648,336 to Cairo.  
Regarding the arguments against the rejection of claim 2 and its dependents under 25 USC 112(a) and 112(b), the arguments are persuasive in that the amendments remove claim language that was contradictory to the descriptions of the specification.  The arguments presented in support of the new limitations (the addition of “separate” to the independent claims) are not persuasive because the drawing figures pointed to are schematic in nature and therefore cannot be viewed as an accurate depiction of the exact physical appearance of the elements therein.  However, the new limitations are not considered new matter because they are broad enough to encompass the disclosed configuration wherein the ceramic containing airfoil is a separate part that is joined with the inner and outer platforms.  This interpretation as well as the intended meaning of “the airfoil spaced from the inner and outer platform in the radial direction” are used in the rejections herein.
Claim Objections
Claims 2 and 19 are objected to because of the following informalities:  in claim 2, line 31, and claim 19, line 25, “ceramic-container” should be --ceramic-containing--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 recite, “The vane assembly of claim 1” but claim 1 has been cancelled. Because a dependent claim contains all of the limitations of the claims from which it depends, the limitations of claim 8 cannot be determined and therefore the claim is indefinite.  For the purposes of examination, claim 8 will be treated as depending from claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 8-12, 16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,556,581 to Davey in view of US 7,648,336 to Cairo.
Regarding independent claim 2, Davey teaches a vane assembly for a gas turbine engine, the vane assembly comprising 
an inner platform (13) including an inner panel that defines an inner boundary of a gas path of the gas turbine engine and an inner projection (12a) that extends radially outward away from the inner panel (Fig. 7), 
an outer platform (14) including an outer panel that defines an outer boundary of the gas path of the gas turbine engine and an outer projection (12b) that extends radially inward away from the outer panel and toward the inner platform, the outer platform spaced apart radially from the inner platform to define the gas path therebetween (Fig. 7), 
a ceramic-containing airfoil (4, col. 2, ll. 7-14) that extends radially between the inner platform and the outer platform across the gas path and adapted to receive aerodynamic loads during use of the gas turbine engine (Fig. 2), the ceramic-containing airfoil formed to define a hollow core (Fig. 4), and the 
wherein the ceramic-containing airfoil is shaped to define an inner radial end, an outer radial end spaced apart radially from the inner radial end, and a midsection located between the inner radial end and the outer radial end, the inner radial end is arranged around the inner projection of the inner platform, and the outer radial end is arranged around the outer projection of the outer platform (Fig. 2, 4, 5), 
wherein the inner radial end and the outer radial end of the ceramic-container airfoil are separate from the inner platform and the outer platform so that the inner projection and the outer projection support the inner radial end and the outer radial end of the ceramic-containing airfoil to transfer the first portion of the aerodynamic loads applied to the ceramic-containing airfoil (as shown in Fig. 2, 4, and 5, wherein airfoil 4 is shown as a separate structure from the inner and  outer platforms 2 and 3, and discussed in the abstract wherein the airfoil is described as being spaced from the inner and outer rings to allow for expansion), and 
a spar (15) that extends radially between the inner platform and the outer platform through the hollow core of the ceramic-containing airfoil (Fig. 7).
Davey fails to teach a reinforcement spar made from a metallic material that extends radially between the inner platform and the outer platform through the hollow core of the ceramic-containing airfoil and the reinforcement spar includes a central post that extends radially and an engagement flange that extends from the central post toward the ceramic-containing airfoil and supports an interior surface of the ceramic-containing airfoil such that a second portion of the aerodynamic loads applied to 
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil and the engagement flange of the reinforcement spar engages the midsection of the ceramic-containing airfoil to support the midsection of the ceramic-containing airfoil to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil,
the outer platform is made from a metallic material, and 
the inner platform is made from a metallic material.
Cairo teaches a vane with reinforcement spar (136) made from a metallic material (col. 2, ll. 17-29, col. 3, ll. 27-49) that extends radially between an inner platform and an outer platform, each of which are made of a metallic material (col. 2, ll. 17-29, col. 3, ll. 27-49), through a hollow core of an airfoil (Fig. 3) and the reinforcement spar includes a central post (at 136 in Fig. 3) that extends radially and an engagement flange (137) that extends from the central post toward the ceramic-containing airfoil (Fig. 3) and supports an interior surface of the ceramic-containing airfoil (col. 3, ll. 27-49) such that a second portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to at least one of the inner platform and the outer platform through the reinforcement spar during use of the gas turbine engine (col. 3, ll. 27-49),
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil (at the top and bottom of spar 136 in Fig. 3) and the engagement flange of the reinforcement spar engages the midsection of the ceramic-containing airfoil to support the midsection of the ceramic-containing airfoil to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil (at 137 in Fig. 3).

Regarding independent claim 11, Davey as modified by Cairo teaches a vane assembly for a gas turbine engine, the vane assembly comprising:
an inner platform (Davey 2) that includes an inner panel that defines an inner boundary of a gas path of the gas turbine engine and an inner projection (6a) that extends radially outward away from the inner panel (Davey Fig. 5), 
an outer platform (Davey 3) spaced apart radially from the inner platform to define the gas path therebetween, the outer platform includes an outer panel that defines an outer boundary of the gas path of the gas turbine engine and an outer projection (Davey 6b) that extends radially inward away from the outer panel and toward the inner platform Davey (Fig. 5), and 
an airfoil (Davey 4) located radially between the inner panel and the outer panel and the airfoil formed to define an outer surface that faces the gas path (Davey Fig. 2) and an inner surface that defines a hollow core (Davey col. 3, ll. 66 to col. 4, ll. 2), the outer and inner surfaces of the airfoil extend continuously between an inner radial end of the airfoil and an outer radial end of the airfoil spaced apart radially from the inner radial end (Davey Fig. 4, 2), 

a reinforcement spar (Cairo 136) made from a metallic material (Cairo col. 2, ll. 17-29, col. 3, ll. 27-49) that extends radially between an inner platform and an outer platform, each of which are made of a metallic material (Cairo col. 2, ll. 17-29, col. 3, ll. 27-49), through a hollow core of an airfoil (Cairo Fig. 3) and the reinforcement spar includes a central post (Cairo at 136 in Fig. 3) that extends radially and an engagement flange (Cairo 137) that extends from the central post toward the ceramic-containing airfoil (Cairo Fig. 3) and supports an interior surface of the ceramic-containing airfoil (Cairo col. 3, ll. 27-49) such that a second portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to at least one of the inner platform and the outer platform through the reinforcement spar during use of the gas turbine engine (Cairo col. 3, ll. 27-49),
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil (Cairo at the top and bottom of spar 136 in Fig. 3) and the engagement flange of the reinforcement spar engages the midsection of the ceramic-containing airfoil to support the midsection of the ceramic-containing airfoil to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil (Cairo at 137 in Fig. 3).

Regarding independent claim 19, Davey as modified by Cairo teaches a vane assembly for a gas turbine engine, the vane assembly comprising 
an inner platform (Davey 13) including an inner panel that defines an inner boundary of a gas path of the gas turbine engine and an inner projection (Davey 12a) that extends radially outward away from the inner panel (Davey Fig. 7), 

a ceramic-containing airfoil (Davey 4, col. 2, ll. 7-14) that extends radially between the inner platform and the outer platform across the gas path and adapted to receive aerodynamic loads during use of the gas turbine engine (Davey Fig. 2), the ceramic-containing airfoil formed to define a hollow core (Davey Fig. 4), and the ceramic-containing airfoil is arranged around the inner projection and the outer projection to locate the inner projection and the outer projection in the hollow core such that a first portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to the inner platform through the inner projection and to the outer platform through the outer projection during use of the gas turbine engine (Davey col. 4, ll. 3-13), and 
wherein the ceramic-containing airfoil is shaped to define an inner radial end, an outer radial end spaced apart radially from the inner radial end, and a midsection located between the inner radial end and the outer radial end, the inner radial end is arranged around the inner projection of the inner platform, and the outer radial end is arranged around the outer projection of the outer platform (Davey Fig. 2, 4, 5), 
wherein the inner radial end and the outer radial end of the ceramic-container airfoil are separate from the inner platform and the outer platform so that the inner projection and the outer projection support the inner radial end and the outer radial end of the ceramic-containing airfoil to transfer the first portion of the aerodynamic loads applied to the ceramic-containing airfoil (Davey, as shown in Fig. 2, 4, and 5, wherein airfoil 4 is shown as a separate structure from the inner and  outer platforms 2 and 3, and discussed in the abstract wherein the airfoil is described as being spaced from the inner and outer rings to allow for expansion), and 

a reinforcement spar (Cairo 136) made from a metallic material (Cairo col. 2, ll. 17-29, col. 3, ll. 27-49) that extends radially between an inner platform and an outer platform, each of which are made of a metallic material (Cairo col. 2, ll. 17-29, col. 3, ll. 27-49), through a hollow core of an airfoil (Cairo Fig. 3) and the reinforcement spar includes a central post (Cairo at 136 in Fig. 3) that extends radially and an engagement flange (Cairo 137) that extends from the central post toward the ceramic-containing airfoil (Cairo Fig. 3) and supports an interior surface of the ceramic-containing airfoil (Cairo col. 3, ll. 27-49) such that a second portion of the aerodynamic loads applied to the ceramic-containing airfoil are transferred to at least one of the inner platform and the outer platform through the reinforcement spar during use of the gas turbine engine (Cairo col. 3, ll. 27-49),
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil (Cairo, at the top and bottom of spar 136 in Fig. 3) and the engagement flange of the reinforcement spar engages the midsection of the ceramic-containing airfoil to support the midsection of the ceramic-containing airfoil to transfer the second portion of the aerodynamic loads applied to the ceramic-containing airfoil (Cairo at 137 in Fig. 3).

Regarding claims 3, 4, 5, 8, 12, 16, 20, and 21, Davey as modified by Cairo teaches the vane assemblies of claims 2, 11, and 19 (see above), 
wherein the ceramic-containing airfoil has an outer surface adapted to interact with gases flowing through the gas path during use of the gas turbine engine and an inner surface that defines the hollow core and the entire outer surface of the ceramic-containing airfoil is located in the gas path (Davey Fig. 4) (claim 3),

wherein the outer surface extends continuously between the outer radial end and the inner radial end (Davey Fig. 2) (claim 5),
wherein the reinforcement spar is spaced apart from the ceramic-containing airfoil at the outer radial end and the inner radial end of the ceramic-containing airfoil (Cairo Fig. 3) (claim 8 and 16),
wherein the entire outer surface of the airfoil is located radially between the inner panel and the outer panel (Davey Fig. 2) (claim 12),
wherein the ceramic-containing airfoil extends between a first radial end and a second radial end that is spaced apart radially from the first radial end to locate a midsection of the ceramic-containing airfoil therebetween and at least one of the first radial end and the second radial end is exposed to the gas path (Davey Fig. 2) (claim 20),
wherein the reinforcement spar includes a central post (Cairo 136) that extends radially and an engagement flange (Cairo 137) that extends from the central post toward the ceramic-containing airfoil (Cairo Fig. 3), the engagement flange engages the midsection of the ceramic-containing airfoil, and the reinforcement spar is spaced apart from the ceramic-containing airfoil at the first radial end and the second radial end of the ceramic-containing airfoil (Cairo Fig. 3) (claim 21).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,556,581 to Davey in view of US 7,648,336 to Cairo and in further view of US 7,452,189 to Shi. Davey as modified by Cairo teaches the vane assembly of claim 8 (see above), but fails to teach a seal located between the engagement flange of the reinforcement spar and the ceramic- containing airfoil.
Shi teaches a turbine vane with seals (53, 54, 80, 82) located between a spar and airfoil shell (Fig. 1, col. 3, Il. 2-4, 17-19).
Shi also teaches that seals allow for proper positioning of an airfoil shell with relation to a spar (col. 3, Il. 2-4), as well as allow for tailoring the pressure of the shell’s inner cavity in order to reduce stresses (col. 3, Il. 54 - col. 4, Il. 20). Because Davey as modified by Cairo also teaches a turbine vane with a spar and airfoil shell, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Davey as modified by Cairo by utilizing seals between the spar and shell for the purposes of positioning of an airfoil shell with relation to a spar, as well as allow for tailoring the pressure of the shell’s inner cavity in order to reduce stresses (Shi col. 3, Il. 2-4, col. 3, Il. 54 - col. 4, Il. 20).

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,556,581 to Davey in view of US 7,648,336 to Cairo and in further view of US 3,810,711 to Emmerson et al. Davey as modified by Cairo teaches the vane assembly of claims 2 and 11 (see above), but fails to teach that the reinforcement spar is coupled with the outer platform by a bicast joint and coupled with the inner platform by a bicast joint.
Emmerson teaches a turbine vane (col. 2, ll. 8-9) comprising a spar (col. 1, ll. 49-51), wherein the vane components are attached by bicast joints (col. 6, ll. 3-9).
Emmerson also teaches that using bicast joints isolates the joint between components so that it is not subject to oxidation and fatigue failure (col. 1, ll. 57-62).  Therefore, because both Davey and Emmerson teach turbine vanes with an internal spar and airfoil connected to inner and outer platforms, and Emmerson teaches that it is beneficial to use bicast joints to attach the platforms, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vane of Davey as modified by Cairo by attaching the platforms with bicast joints as taught by Emmerson in order to protect the joints from oxidation and fatigue failure (Emmerson col. 1, ll. 57-62).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745